MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
March 21, 2006
Carley v. Myers (S53114). Petitioners' request for oral argument is denied. Petitioners'
arguments that the Attorney General's certified ballot title for Initiative Petition No. 104 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken. The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure,
recons allowed, 340 Or 356, 132 P3d 657 (2006).
Littleton-Stoltz v. Myers (S53183). Petitioner's request for oral argument is denied. Petitioner's
arguments that the Attorney General's certified ballot title for Initiative Petition No. 135 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken. The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure.
Terhune v. Myers (S53178). Petitioners' request for oral argument is denied. Petitioners'
arguments that the Attorney General's certified ballot title for Initiative Petition No. 131 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken.  The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure.